******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
       VILLAGES, LLC v. ENFIELD PLANNING
            AND ZONING COMMISSION
                   (SC 19334)
                   (SC 19335)
 Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald, Espinosa and
                             Robinson, Js.*
     Argued November 6—officially released December 29, 2015

  Kevin M. Deneen, town attorney, with whom, on the
brief, was Maria S. Elsden, senior assistant town attor-
ney, for the appellant (defendant).
  Gwendolyn S. Bishop, with whom, on the brief, was
Paul Timothy Smith, for the appellee (plaintiff).
                                   Opinion

   PER CURIAM. The defendant, the Enfield Planning
and Zoning Commission, appeals, upon our grant of its
petitions for certification, from the judgment of the
Appellate Court affirming the judgments of the trial
court sustaining the land use appeals of the plaintiff,
Villages, LLC.1 Villages, LLC v. Enfield Planning &
Zoning Commission, 149 Conn. App. 448, 450, 89 A.3d
405 (2014). On appeal to this court, the defendant con-
tends that the Appellate Court improperly upheld the
trial court’s determination that the defendant’s deci-
sions to deny the plaintiff’s applications for a special
use permit and an open space subdivision permit were
not ‘‘honest, legal, and fair’’ because one of its commis-
sioners was biased against the plaintiff, and had
engaged in improper ex parte communications concern-
ing the applications. Id., 455.
  After examining the entire record on appeal and con-
sidering the briefs and oral arguments of the parties,
we have determined that the appeals in these cases
should be dismissed on the ground that certification
was improvidently granted.
   The appeals are dismissed.
   * This case originally was scheduled to be argued before a panel of this
court consisting of Chief Justice Rogers and Justices Palmer, Zarella, Eve-
leigh, McDonald, Espinosa and Robinson. Although Justice Robinson was
not present when the case was argued before the court, he has read the
briefs and appendicies, and listened to a recording of the oral argument
prior to participating in this decision.
   1
     In two separate orders, we granted the defendant’s petitions for certifica-
tion to appeal, limited to the following issue: ‘‘Did the Appellate Court
properly determine that the trial court correctly sustained the plaintiff’s
appeals from the determinations of the defendant, the Enfield Planning
and Zoning Commission?’’ Villages, LLC v. Enfield Planning & Zoning
Commission, 312 Conn. 913, 93 A.3d 596 (2014).
   As in the Appellate Court, the defendant’s claims in each of the certified
appeals are identical and are presented in a single brief. See Villages, LLC
v. Enfield Planning & Zoning Commission, supra, 149 Conn. App. 448, 450
n.1, 89 A.3d 405 (2014).